ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_06_EN.txt. 225

SEPARATE OPINION OF JUDGE DE CASTRO
[Translation }

I voted with the majority, and I have explained the reasons for my vote
in my separate opinion in the case of Fisheries Jurisdiction (United
Kingdom v. Iceland), and these reasons apply mutatis mutandis to the
present case. I would like however to add the following observations.

During the oral proceedings, the Government of the Federal Republic
requested the Court, in its last submission, to adjudge and declare that
Iceland is under an obligation to make compensation for the acts of
interference by Icelandic coastal patrol boats with the German fishing
vessels by the threat or use of force (hearing of 28 March 1974, p. 92). In
the German Memorial its request is clearer, namely that the Court should
declare:

“That the Republic of Iceland is, in principle, responsible for the
damage inflicted upon German fishing vessels by the illegal acts of
the Icelandic coastal patrol boats described in the preceding para-
graphs, and under an obligation to pay full compensation for all
damage which the Federal Republic of Germany and its nationals
have actually suffered thereby.” (Part V, para. 18.)

This claim by the Federal Republic raises two preliminary questions
for the Court, which should be examined separately.

1 do not see how the Court can agree to this claim by the Federal
Republic. In its judgment on a case the Court does not have to make
declarations of principle. To say that an illegal act which has caused
injury gives rise to an obligation to make reparation is a mere truism, and
there is therefore no point in saying it. But for that very reason, to say
as much would suggest that the Court has, at least prima facie, accepted
the existence of illegal acts and of damage.

A claim for reparation, if it is to be admissible before a court, must
include an offer of evidence, as to the fault of the defendant, and as to
the existence and the amount of each head of damage; the possibility
must also be considered of balancing of fault on each side, or set-off of
damages. It is after hearing evidence that the Court can satisfy itself that
the submissions as to reparation are well founded in fact and in law.

The other question to be examined concerns the Court’s jurisdiction
to entertain the claim for reparation.

I should observe first of all that I do not consider that the Court has
to settle the question of jurisdiction before stating that the claim is
inadmissible. It is open to the Court to take no action on the claim
because it is not properly made. The Court always has jurisdiction to

54
FISHERIES JURISDICTION (SEP. OP. DE CASTRO) 226

decide that a claim is inadmissible because its formulation is wholly
defective.

I think also that I should make no secret of my doubts as to the Court’s
jurisdiction to examine the question of reparation. My hesitation arises
from the fact that I do not see how it can be argued from the compromis-
sory clause that the task entrusted to the Court includes the question of
reparation. The clause was accepted unwillingly by Iceland, and it would
appear that there is nothing to justify its being interpreted extensively.
The 1961 agreement is confined to the establishment of fishing zones; the
compromissory clause relates to ‘‘the matter” of the extension. The Court
can and must give a decision on the extension. Can it do so also on
connected questions? In my view, the damage and injury relied on by
the Federal Republic derive from something other than the extension.
The unlawfulness of the activities of the Iceland coastal patrol boats
which has been asserted might be deduced from the fact that they oc-
curred either pendente lire or in disregard of the Court’s Order as to
interim measures; they would thus arise not from non-compliance with
contractual obligations (arising from the same treaty) but ex delicto.

It is not easy to interpret the compromissory clause so extensively. The
extension of fisheries jurisdiction is not the cause of the damage; the
acts of the coastal patrol boats are new facts, not foreseen at the time of
conclusion of the agreement.

The old saying that boni judicis est ampliare jurisdictionem is not
applicable to the Court’s jurisdiction (United Nations Charter, Art. 2,
para. 7). [ consider that the compromissory clause in the 1961 Exchange
of Notes should not be interpreted restrictively, but should not be
interpreted extensively either; it should be read in accordance with the
ordinary meaning io be given to the terms of the Notes in their context
and in the light of their object and purpose (Vienna Convention on the
Law of Treaties, Art. 31).

(Signed) F. DE CASTRO.

55
